DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 16 contain the limitation “to dip the substrate in dry liquid”.  However, the specification is completely silent regarding any step of dipping the substrate in dry liquid.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 16 contain the limitation “providing a wetting liquid on a substrate to dip the substrate in the wetting liquid” and “exhausting the wetting liquid to dip the substrate in dry liquid”.  These limitations are confusing because it is unclear what these limitations mean.  How is the wetting liquid provided on a substrate “to” dip the substrate in the wetting liquid?  The wording of these limitations is unclear.  Furthermore, these limitations are unclear because it is ambiguous whether dipping is required by the claim.  
Furthermore, claims 1, 11, and 16 contain the limitation “drying liquid” and “dry liquid”.  It is unclear whether these two components are the same or different.  The dependent claims are likewise rejected as failing to cure the deficiencies of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11, 13, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namatsu US 6576066 in view of Sirard et al US 2014/0101964 and Moritz et al US 6334266.
Per claim 1, Namatsu teaches a drying process of providing a drying liquid on the substrate (abstract), increasing pressure to form a supercritical fluid (abstract, col. 5, lines 1-9), and removing the supercritical fluid to dry the substrate (abstract).
Per claim 11, Namatsu teaches application of a developing solution on a substrate and providing a rinse solution to remove the developing solution (see Example 2), followed by a drying process of providing a drying liquid on the substrate (abstract), increasing pressure to form a supercritical fluid (abstract, col. 5, lines 1-9), and removing the supercritical fluid to dry the substrate (abstract) (Example 2). 
Per claim 16, Namatsu teaches forming a photoresist on a substrate, exposing a portion of the photoresist to light (e-beam), application of a developing solution on a substrate and providing a rinse solution to remove the developing solution (see Example 2), followed by a drying process of providing a drying liquid on the substrate (abstract), increasing pressure to form a supercritical fluid (abstract, col. 5, lines 1-9), and removing the supercritical fluid to dry the substrate (abstract) (Example 2). 
Per claims 1, 4-8, 11, 13, 16, 18, Namatsu teaches wetting with water prior to applying the drying liquid, which is carbon dioxide (abstract).  Carbon dioxide has a lower density than water.  
Per claims 9-10, Namatsu teaches providing a drying carbon dioxide gas on the substrate (abstract).
Per claim 15, Namatsu is silent regarding the pressure of the drying gas.  However, Namatsu teaches that the critical pressure shall be the pressure at or above which a fluid may transition to a state of a supercritical fluid, but that a fluid may still be at or above a critical pressure, yet not have sufficient temperature to be a supercritical fluid (col. 2, lines 21-29).  As such, holding the fluid at high pressure above a triple point pressure is clearly envisaged by Namatsu.  As such, it would have been obvious to one of ordinary skill in the art to have adjusted the pressure of the drying gas as desired to arrive at a pressure above the triple point with a reasonable expectation for success and predictable results.

12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namatsu US 6576066 in view of Sirard et al US 2014/0101964 and Moritz et al US 6334266, further in view of Wagner et al US 8961701.
Per claim 12, Namatsu teaches the developing solution to be TMAH as claimed (Example 2), followed by rinsing in water (Example 2), but is silent regarding using deionized water.  Wagner teaches a method and system of drying a microelectronic topography using supercritical fluid (abstract, col. 5, lines 12-31), wherein deionized water is used to rinse after etching to remove byproducts (col. 3, lines 1-5).  It would have been obvious to one of ordinary skill in the art to have used deionized water in the process of Namatsu because Wagner teaches that deionized water is known and effective and rinsing off microelectronic semiconductor wafers prior to drying.
Per claim 17, Namatsu teaches TMAH as the developing solution (Example 2), and TMAH would inherently form a positive-type photoresist due to its high polarity.  However, Namatsu is silent regarding using deionized water.  Wagner teaches a method and system of drying a microelectronic topography using supercritical fluid (abstract, col. 5, lines 12-31), wherein deionized water is used to rinse after etching to remove byproducts (col. 3, lines 1-5).  It would have been obvious to one of ordinary skill in the art to have used deionized water in the process of Namatsu because Wagner teaches that deionized water is known and effective and rinsing off microelectronic semiconductor wafers prior to drying.

Claims 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namatsu US 6576066 in view of Sirard et al US 2014/0101964 and Moritz et al US 6334266, further in view of Matsuura et al US 2016/0109805.
Per claims 14 and 19, Namatsu is silent regarding the claimed resist, developing and rinse solutions.  Matsuura teaches a rinsing liquid for lithography wherein both high polarity and low polarity .  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namatsu US 6576066 in view of Sirard et al US 2014/0101964 and Moritz et al US 6334266, further in view of Van Beuzekom et al US 2017/0108781.
Per claim 20, Namatsu’s e-beam is interpreted as a form of a light beam.  However, Namatsu does not teach using EUV.  Van Beuzekom teaches a lithography apparatus and method of forming photoresists (abstract) [0039], wherein radiation such as EUV can be utilized [0127].  It would have been obvious to one of ordinary skill in the art to have utilized EUV with a reasonable expectation for success and predictable results because Van Beuzekom teaches that EUV is known and effective at forming and developing photoresists.

Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are generally not persuasive. It is noted that Applicant’s amendments have overcome the 112(b) rejection and the 102 rejection over Gouk.  However, Applicant’s remaining arguments are moot in view of the new grounds of rejection as outlined above.  Applicant’s arguments merely state that Namatsu fails to teach the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN T LEONG/Primary Examiner, Art Unit 1715